IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM R. RUPP,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3748

HMC ASSETS, LLC, IN ITS
CAPACITY AS SEPARATE
TRUSTEE OF CAM X TRUST,

      Respondent.

___________________________/


Opinion filed March 31, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Claire Cubbin of Claire Cubbin, Esq., Fort Lauderdale, for Petitioner.

Dariel Abrahamy of Greenspoon Marder, P.A., Boca Raton, for Respondent.



PER CURIAM.

      Through his August 19, 2016 emergency petition for writ of mandamus,

William Rupp sought to halt a trial set for August 25. According to the petition, the

action was not “at issue” because pleading issues remained outstanding.

Accordingly, Rupp argued, the trial court violated Florida Rule of Civil Procedure

1.440 by setting the case for trial.
      Shortly after Rupp filed his petition, and several days before the scheduled

trial, this court’s motions panel issued an order staying the trial pending resolution

of Rupp’s petition. The stay effectively removed the case from the August 25th

docket, which is all the petition sought. At this point, there is nothing to do but

dismiss the petition as moot.

      DISMISSED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.




                                          2